K: 5509 PG: 1916 11/05/2880 bOAPES KKB GRENWARSIER DV CPERK BRaSCURES
Filing # 115951002 E-Filed 11/02/2020 08:33:49 AM Ext | B (rT

UW]

IN THE CIRCUIT COURT OF THE 2™
JUDICIAL CIRCUIT IN AND FOR LEON
COUNTY, FLORIDA

GENERAL JURISDICTION DIVISION

CASE NO. 2018 CA 002077

 

KINGDOM OF SWEDEN,

Plaintiff SUMMARY FINAL JUDGMENT

ANNELI MARIA NYSTRAND BALDWIN a‘k/a
ANNELI NYSTRAND MAGEF.

Defendant.

ee ee eee

 

THIS ACTION came before this Court on October 26, 2020 on Plaintitf’s Renewed Motion
for Summary Judgment against Defendant, ANNELI MARIA NYSTRAND BALDWIN aka
ANNELI NYSTRAND MAGEL. and the Court having heard argument of counsel and being
otherwise advised in the Premises, IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff,
KINGDOM OF SWEDEN, shall recover from Defendam, ANNELI MARIA NYSTRAND
BALDWIN a‘kia ANNELI NYSTRAND MAGEE, the amount of $162,704.81 plus coun costs of
$491.00. making a total of $163,195.81, that shall bear interest at the Jepal rate of §.37%, said rate
to be adjusted January 1, 2021 and annually thereafter pursuant to Florida Statutes $54.03. tor which
let execution issue forthwith. The Court reserves jurisdiction to award Plaintiff farther casts and
reasonable attornacy's fees in connection with this cause,

ORDERED in Leon County, Florida this 2 day of kh Goi. 2020.

Kona de
i

aAE ae |

oN heey, “y

Copies furnished to:

Allison [.. Friedman, Exg.
Emest Mooney. Esq
Defendants’ Address:

Anneli Maria Nystrand Baldwin
2490 Laurelwood Ct,
Tallahassee, Florida 3230K-4284
PlainthfOs Address:

Kingdom of Sweden

Centralia studrestodsnamnden (U°SN4
Norra Tjarngatan 2

432 37 Sundsvall

Sweden
